DETAILED ACTION
	This is the first office action on the merits for application 16/563,993, which is a continuation of PCT/JP2018/011220, filed 3/20/2018.
Claims 1-11 are pending, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art that the Examiner Wishes to Make Known to Applicant
The Examiner wishes to apprise the Applicant of the following pieces of prior art, even though they are not currently applied in rejections of record.
Yao, et al. (U.S. 2010/0252103 A1)
Shibasaki, et al. (U.S. 2015/0083186 A1)
Bjork, et al. (U.S. 2017/0323993 A1)

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase (U.S. 2014/0202515 A1). 
In reference to Claim 1, Haase teaches a multi-junction solar cell module (Fig. 9, paragraphs [0076]-[0082]).
The module of Haase comprises a first solar cell module (corresponding to the top module comprising solar cells 920a/920b, Fig. 9, paragraph [0077]) disposed on a light incident side.

The module of Haase comprises a second solar cell module (corresponding to the bottom module comprising solar cells 940a-940d, Fig. 9, paragraph [0080]) including a plurality of second solar cells 940a-d and a second connection wiring 948b-d electrically connecting the plurality of the second solar cells (Fig. 9, paragraph [0081]).
The module of Haase comprises an adhesive layer 915 (Fig. 9, paragraph [0078]) between the first solar cell module and the second solar cell module.
Within the module of Haase, an insulation film 941 (Fig. 9, paragraph [0080]) is provided on a surface of the second connection wiring 948a-d facing an adhesive layer 915 so as to be in direct contact with a surface of the adhesive layer 915 facing the second solar cell module (as shown in Fig. 9).
Fig. 9 of Haase teaches that the first solar cell module includes a substrate 921 on a light incident side (paragraph [0077]), and the substrate is a single substrate of the first solar cell module.
Fig. 9 of Haase further teaches that the second connection wiring 948a-d is not in direct contact with the adhesive layer 915.
In reference to Claim 6, Haase teaches that the first (i.e. “booster”) cells in the device of his invention are ZnTe, and the second (i.e. “primary”) cells of the device of his invention are either monocrystalline silicon, microcrystalline silicon, and or/polycrystalline CdTe (paragraph [0014]).
Haase further teaches that monocrystalline silicon and microcrystalline silicon both have a band gap of around 1.1 eV (paragraph [0042]).
Haase additionally teaches that polycrystalline CdTe has a band gap of 1.45 eV (paragraph [0038]).
Haase further teaches that ZnTe has a band gap of 2-2.5 eV (paragraph [0071]).
Therefore, Haase teaches that a band gap of a light-absorbing layer of the plurality of the first solar cells (i.e. ZnTe, 2-2.5 eV) is wider than a band gap of a light-absorbing layer of the plurality of the second solar cells (i.e. monocrystalline silicon or microcrystalline silicon, 1.1 eV, or CdTe, 1.45 eV).
In reference to Claims 7 and 9, Haase teaches that the insulation film 941 is glass (i.e. silicon oxide) in paragraph [0080].
Paragraph [0041] of the instant specification recognizes silicon oxide (SiOx) as a metal oxide.
Therefore, Haase teaches that the insulating film is a metal oxide, per Claims 7 and 9.
In reference to Claims 8 and 10, Haase teaches that the adhesive layer 915 is either ethylene vinyl acetate or polyvinyl butyral (paragraph [0078]).
This disclosure teaches the limitations of Claim 8, wherein the adhesive layer is a resin sheet (i.e. a layer of polymer).
This disclosure teaches the limitations of Claim 10, wherein the adhesive layer is one or more types of layer selected from a group consisting of an ethylene vinyl acetate copolymer resin sheet or a polyvinyl butyral resin sheet.
In reference to Claim 11, Haase teaches a photovoltaic system using the multi-junction solar cell module according to claim 1. Specifically, the “photovoltaic system” corresponds the entirety of the structure shown in Fig. 9, and the “module” corresponds to only the portions of the device of Fig. 9 that are specifically mapped to the “module” limitations of Claim 1.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase (U.S. 2014/0202515 A1), as evidenced by Gonsiorawski (U.S. Patent Application Publication 2004/0035460 A1).
In reference to Claim 3, Haase teaches that the adhesive layer is EVA (paragraph [0078]).
Evidentiary reference Gonsiorawski teaches that EVA encapsulants have a melting point of about 150 °C (paragraph [0013]). 
This disclosure teaches the limitations of Claim 3, wherein a melting point of the adhesive layer is 150°C or more.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase (U.S. 2014/0202515 A1), as evidenced by Hosokawa (U.S. Patent Application Publication 2013/0307406 A1) and Piquette, et al. (U.S. Patent Application Publication 2020/0056091 A1).
In reference to Claim 4, Haase teaches that the insulation film 941 is glass (i.e. silicon oxide) in paragraph [0080].
Evidentiary reference Piquette teaches that the melting point of glass is, at minimum, “hundreds of degrees Celsius” (paragraph [0004]), and evidentiary reference Hosokawa teaches that “low melting point glasses” have melting temperatures between 300-600 °C (paragraph [0138]).
Therefore, evidentiary references Piquette and Hosokawa teach that the glass insulation film 941 of Haase has a melting point of at least 300 °C.
Consequently, evidentiary references Piquette and Hosokawa teach that the glass insulation film 941 of Haase has a melting point of 200°C or more, per Claim 4.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase (U.S. 2014/0202515 A1), as evidenced by Gonsiorawski (U.S. Patent Application Publication 2004/0035460 A1), Hosokawa (U.S. Patent Application Publication 2013/0307406 A1), and Piquette, et al. (U.S. Patent Application Publication 2020/0056091 A1).
In reference to Claim 5, Haase teaches that the adhesive layer is EVA (paragraph [0078]).
Evidentiary reference Gonsiorawski teaches that EVA encapsulants have a melting point of about 150 °C (paragraph [0013]). 
Haase teaches that the insulation film 941 is glass (i.e. silicon oxide) in paragraph [0080].
Evidentiary reference Piquette teaches that the melting point of glass is, at minimum, “hundreds of degrees Celsius” (paragraph [0004]), and evidentiary reference Hosokawa teaches that “low melting point glasses” have melting temperatures between 300-600 °C (paragraph [0138]).
Therefore, Haase teaches that a melting point of the insulation film (which is taught by evidentiary references Hosokawa and Piquette to be at least 300 °C) is 50°C or more higher than a melting point of the adhesive layer (which is taught by Haase and evidentiary reference Gonsiorawski to be EVA with a melting point of about 150 °C). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haase (U.S. 2014/0202515 A1), as applied to Claim 1, in view of Nakagawa, et al. (U.S. Patent 4,959,106), and as evidenced by Gonsiorawski (U.S. Patent Application Publication 2004/0035460 A1) and Tokunaga, et al. (Uehara, et al. (U.S. 2012/0285726 A1).
In reference to Claim 2, Haase does not teach that a melting point of the adhesive layer is higher than a melting point of the insulation film.
Instead, he teaches that the insulation film is glass, which has a higher melting point than the EVA adhesive layer. 
Evidentiary reference Gonsiorawski teaches that EVA encapsulants have a melting point of about 150 °C (paragraph [0013]). 
To solve the same problem of providing insulating substrates for ZnTe solar cells (column 5, lines 25-40), Nakagawa teaches that glass (as in Haase) and polyethylene are both materials suitable for use as substrates in solar cells with ZnTe active layers (Nakagawa, column 23, lines 45-50).  
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used polyethylene, as taught by Nakagawa, instead of the glass substrate 941 of Haase, because Nakagawa teaches that glass (as in Haase) and polyethylene are both materials suitable for use as substrates in solar cells with ZnTe active layers (Nakagawa, column 23, lines 45-50).  
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using a polyethylene substrate in place of the glass substrate 941 in the device of Haase.
Evidentiary reference Tokunaga teaches that the melting point of polyethylene is 135 °C (paragraph [0022]).
Replacing the glass substrate 941 in the device of Haase with a polyethylene substrate, as taught by Nakagawa, teaches the limitations of Claim 2, wherein a melting point of the adhesive layer (EVA, with a melting point of about 150 °C) is higher than a melting point of the insulation film (polyethylene, with a melting point of 135 °C).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7-11 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721